DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendments
1)	Acknowledgment is made of Applicants’ amendments filed 01/28/22 and 12/08/21 in response to the non-final Office Action mailed 07/08/21.
Status of Claims
2)	New claims 28 and 29 have been added via the amendment filed 01/28/22.
	Claim 24 has been amended via the amendment filed 01/28/22. 
	Claims 19-29 are pending.
	Claims 24-29 are under examination. 
Terminal Disclaimer
3)	Acknowledgment is made of Applicants’ terminal disclaimed filed 12/08/21 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US patent 10,188,685 B2 (of record).
Prior Citation of Title 35 Sections
4)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  	
Prior Citation of References
5)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record. 
Priority
6)	Acknowledgment is made of a certified copy of the foreign priority application. Applicants’ response states that a copy of the certified English translation of the priority application is attached the response. However, no such certified English translation is of record as of the issuance of this Office Action. As conveyed previously, should Applicants desire to obtain the benefit of foreign priority under 35 U.S.C 119(a)-(d), a certified English translation thereof should be submitted under 37 CFR 1.55 in reply to this Office Action. 
Objection(s) to Specification
7)	37 C.F.R 1.75(d)(1) provides, in part, that ‘the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.’  The terms or limitations supra lack antecedent basis in the as-filed specification. Furthermore, 35 U.S.C § 132 states that no amendment shall introduce new matter into the disclosure of the invention.  
Claim 24, as amended, includes the newly added limitations ‘the elderly subject having an age that is equivalent to a human age of at least 60 years old’. New claim 28, dependent from itself, includes the newly added limitations ‘the elderly subject having an age that is equivalent to a human age ranging from 60 to 75 years old’. New claim 29 includes the newly added limitations: the elderly subject being decreased by at least by 30% ‘compared to an adult subject’. Applicants refer to paragraphs [0023] and [0035] to [0047] of the original application. However, first, there are no paragraphs so numbered in the original specification. Second, there is no antecedent basis and descriptive support in the as-filed specification for the above-identified new limitations and the current new scope of the claims. 
Rejection(s) Withdrawn
8)	The rejection of claims 24-27 made in paragraph 8 of the Office Action mailed 07/08/21 under the judicially created doctrine of non-statutory obviousness-type double patenting as being unpatentable over claims 1-11 of US patent 10,188,685 B2 (of record) is withdrawn in light of Applicants’ terminal disclaimer disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US patent 10,188,685 B2 (of record).
9)	The rejection of claim 24 and the dependent claims 25-27 made in paragraph 10 of the Office Action mailed 07/08/21 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, with regard to the deposit issue, is withdrawn in light of Applicants’ compliance with the deposit Rules.
10)	The rejection of claims 24 and 25-27 made in paragraph 12 of the Office Action mailed 07/08/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn upon further consideration. Based on the broadest reasonable interpretation (BRI), the phrase ‘increasing muscle mass and/or strength’ in claim 24 and new claim 29 is interpreted as encompassing any degree of increase in muscle mass and/or strength including minuscule increase.
11)	The rejection of claims 24-27 made in paragraph 14 of the Office Action mailed 07/08/21 under 35 U.S.C § 102(a)(1) or 102(a)(2) as being anticipated by Chen et al. (US 20180055893 A1, of record) is withdrawn in light of Applicants’ amendment to the base claim.
12)	The rejection of claims 24-26 made in paragraph 15 of the Office Action mailed 07/08/21 under 35 U.S.C § 102(a)(1) as being anticipated by Huang et al. (Chinese J. Physiol. 61: 163-et al., 2018) is withdrawn in light of Applicants’ amendment to the base claim.
13)	The rejection of claims 24-26 made in paragraph 16 of the Office Action mailed 07/08/21 under 35 U.S.C § 102(a)(1) as being anticipated by Huang et al. (Nutrients 11: 2836: 1 of 15-15 of 15, 19 November 2019, of record) (Huang et al., 2019) is withdrawn in light of Applicants’ amendment to the base claim.
Rejection(s) under 35 U.S.C § 112(a) or (Pre-AIA ), First Paragraph
14)	The following is a quotation of 35 U.S.C § 112(a): 
(a)  IN GENERAL. The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.  

15)	Claim 24, the dependent claims 25-27 and new claims 28 and 29 are rejected under 35 U.S.C § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.  
Claim 24, as amended, includes the new limitations: ‘the elderly subject having an age that is equivalent to a human age of at least 60 years old’. New claim 28, dependent from itself, includes the newly added limitations ‘the elderly subject having an age that is equivalent to a human age ranging from 60 to 75 years old’. New claim 29 includes the newly added limitations: the elderly subject being decreased by at least by 30% ‘compared to an adult subject’. Applicants refer to paragraphs [0023] and [0035] to [0047] of the original application. However, first, there are no paragraphs so numbered in the original specification. Second, there is no descriptive support in the as-filed specification for the above-identified new limitations. Therefore, the above-identified limitations in the claim(s) and/or the current scope of the claim(s) constitute new matter. See M.P.E.P 608.04 to 608.04(c).  
	Applicants are respectfully requested to point to the descriptive support in the specification as filed, for the new limitation(s), or alternatively, remove the new matter from the claim(s). Applicants should specifically point out the support for any amendments made to the in the original disclosure for the new or amended claims. 
Rejection(s) under 35 U.S.C § 112(b) or (Pre-AIA ), Second Paragraph
16) 	The following is a quotation of 35 U.S.C § 112(b): 
 (B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

17)	Claims 24-29 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicants regard as the invention.  
	(a)	Claim 24 is ambiguous and indefinite in the limitations: ‘an age that is equivalent to a human age of at least 60 years old’, because it is unclear what precise age does it encompass. The specification does not provide a definition, and one of ordinary skill in the art would not be reasonably apprised of the scope of the claim.  The limitations fail to specifically and unambiguously set forth the metes and bounds of the claim such that a skilled artisan would readily be apprised of that which is being claimed. One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim. 
	(b)	Analogous rejection and criticism apply to the new claim 28 with regard to the limitations: ‘an age that is equivalent to a human age ranging from 60 to 70 years old’. 
	(c)	New claim 28 is indefinite and incorrect in depending from itself.
	(d)	New claim 29 is ambiguous, confusing and indefinite in the limitations: ‘the muscle mass and/or strength in the elderly subject being decreased by at least by 30% compared to an adult subject’ [Emphasis added]. The preamble of the claim recites that the method is for …. increasing muscle mass and/or strength in the elderly subject. It is unclear whether the muscle mass and/or strength in the elderly subject is being increased or being decreased by at least by 30% compared to any generic adult subject by the claimed method. One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim. 
(e)	Claims 25-27, which depend directly or indirectly from claim 24, are also rejected as being indefinite due to the indefiniteness identified above in the base claim(s).
Claim Objection - Suggestion
18)	New claim 29 is objected to for the redundant limitation: ‘by at least by .…’ [Emphasis added].
Conclusion
19)	No claims are allowed.
20)	Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
21)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission. Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
22)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
23)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645